Citation Nr: 1524842	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-27 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from March 1987 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Wichita, Kansas.

In September 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran has sleep apnea that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

A June 2011 treatment record shows a current diagnosis of sleep apnea; a July 2011 sleep study confirms that diagnosis.

A November 2011 statement from the Veteran's wife shows that she noticed that he was snoring in 2009.  She reported that it became progressively worse and that she encouraged him to talk to a doctor and seek treatment.  

The Veteran was afforded a VA examination in August 2012; sleep apnea was diagnosed.  The Veteran reported that in approximately 2008 or 2009, his wife complained that he snored a lot and that he went to his doctor in the spring of 2011.  No opinion regarding the etiology was provided.

A VA medical opinion was obtained in June 2013.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there were no complaints of obstructive sleep apnea noted in service and that the only statement showing snoring per history was by the Veteran's wife.  The examiner opined that while a majority of people with obstructive sleep apnea snore, the majority of people who snore do not have obstructive sleep apnea.  The examiner noted that the Veteran was noted to have obstructive sleep apnea per sleep study in July 2011 and that he was separated from service in September 2010.  The examiner opined that while the date of his diagnosis was somewhat proximal to date of separation from service, there was no evidence of obstructive sleep apnea at time of separation or before.  The examiner noted that there were no other symptoms related to obstructive sleep apnea noted.  The examiner concluded that sleep apnea developed with other factors besides snoring including weight gain and just aging.  

At his hearing, the Veteran testified that snoring was noted while on sea duty from 2004 to 2007 by other servicemen.  The Veteran testified that he had to take naps at lunch while on sea duty.  
Based on a review of the evidence, the Board concludes that service connection for sleep apnea is warranted.  The evidence shows that the Veteran currently has a diagnosis of sleep apnea.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his sleep apnea was incurred during his military service.

Of particular importance to the Board are the Veteran's testimony and his wife's statement.  The Veteran and his wife are competent and credible to report the onset of symptoms associated with sleep apnea.  There is no evidence to contradict the Veteran's assertions regarding the onset of his symptoms.  The fact that sleep apnea was diagnosed within one year of the Veteran's discharge from service also weighs in support of a finding of service connection.  Although sleep apnea is not a disability for which presumptive service connection can be granted, the proximity of the diagnosis to when the Veteran was released from service, combined with his testimony and his wife's statement, supports the Board's conclusion that his sleep apnea began in service.  No post-service event, injury or disease between the Veteran's discharge in September 2010 and sleep study confirmation in July 2011 has been shown.  In light of the above, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

In finding that service connection is warranted, the Board acknowledges the negative nexus opinion from the VA examiner.  However, while the examiner's rationale was based, in part, on no other symptoms related to sleep apnea besides snoring being noted during service, the Veteran's testimony shows that he also had daytime sleepiness as evidenced by his need to take naps.  Considering the Veteran's testimony and his wife's statement that show symptoms of snoring and daytime sleepiness in service, combined with a diagnosis within months of discharge from service with no post-service event, injury or disease shown, notwithstanding the examiner's opinion, the Board concludes that the evidence supports a finding of service connection.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for sleep apnea is, therefore, granted.
ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


